DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on July 25th, 2022, amended claims 1, 12, and 13 are entered.
Response to Arguments
Applicant's arguments, filed on July 25th, 2022, with respect to the rejection of claims 1-4, 6-16, and 18-22 under 35 U.S.C. 101 have been fully considered but they are not persuasive. The rejection is maintained, and further clarified, in view of the amendment.
At Pg. 11 of the Reply, Applicant argues that Claims 1 and 13 do not recite any of the judicial exceptions because they “[do] not recite any mathematical relationships, formulas, or calculations”, “the steps are not practically performed in the human mind”, and “[do] not recite any method of organizing human activity”.  Examiner respectfully disagrees. The independent claims clearly state mathematical relationships that require subtraction and multiplication of bio-signal data. For example, see lines 15-21 of Claim 1: “calculate a first difference between an-the initial value of the first feature at the calibration time stored in the memory and a changed value of the first feature at the extraction time, calculate a second difference between the initial value of the second feature at the calibration time stored in the memory and a changed value of the second feature at the extraction time, calculate a product of the first difference and the second difference, and estimate the blood pressure based on the first difference, the second difference, and the product of the first difference and the second difference”.
Regardless of the new amendments, the claims still recite mathematical concepts / mental processes performed on a computer control system.  The “Federal Circuit has explained, ‘[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’ Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015).” MPEP 2106.04(a)(2) III.  Thus, the use of a processor and medium does not prevent identification of the abstract idea as a mental process.  There is no time limit recited for performing the steps.  The claimed steps can be performed via pen and paper or in a person’s mind with no time limit.  The computer is merely utilized as a tool to perform the mental steps.
Furthermore, as noted below, the claims fall under the mathematical concepts group and/or the mental processes group.  “A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018).
At Pg. 11-12 of the Reply, Applicant argues that Claims 1 and 13 have integrated the judicial exceptions into practical application. The Applicant has amended Claim 1 to include a limitation of “a memory configured to store an initial value of a first feature extracted from a reference bio-signal at a calibration time and an initial value of a second feature extracted from the reference bio-signal at the calibration time” to integrate an additional element/improvement. 
However, under step 2A, prong two, the addition of the “memory” does not add a meaningful limitation to the method as it merely adds data-gathering to perform the abstract ides.  With or without the claimed abstract idea, the “memory” stores data the same. Therefore, it is unclear how there can be an improvement to the technology.  Under step 2B, the claim utilizes a memory, which is generic and well-known in the industry – as evidenced by the cited non-patent literature herewith.  
Referring to Example 45 in Appendix 1 to the October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Step 2A is explained as follows.
Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55.  Appendix 1 to the October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, P. 21, Example 45.

The memory is utilized for data gathering/storing – similar to the temperature sensor in Example 45.  Excluding consideration of whether the “memory” is well-understood, routine and conventional, the memory stores data to perform the abstract idea.  Thus, the “memory” gathers data in a pre-solution activity for the abstract process.  
“An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions ….”  MPEP 2106.05(g).  The claimed output device reports the results of the mathematical analysis.  The output device does not integrate the abstract idea into a practical application.  The claims do not apply the second exercise solution, which is obtained via the judicial exception, to a particular machine.  Rather, the data is merely output in a post-solution step.
The addition of the “memory” does not add a meaningful limitation to the method as it merely adds data-gathering to perform the abstract ideas.  With or without the claimed abstract idea, the memory gathers data the same. Therefore, it is unclear how there can be an improvement to the technology.  
“The full scope of the claim under the BRI should be considered to determine if the claim reflects an improvement in technology (e.g., the improvement described in the specification).”  MPEP 2106.05(a).  “That is, the claim must include the components or steps of the invention that provide the improvement described in the specification.”  Id.   
“[I]n McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea.”  MPEP 2106.05 (a).  There is no improvement to a computer or other technology.  Unlike McRO, the claimed system invokes a computer as a tool to perform a mathematical concept and/or mental process. 
The processor, sensors, and hardware storage perform the same with or without the claimed abstract idea.  Therefore, it is unclear how the abstract idea can improve the standard functions of the additional elements.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12 recites “when the user measures a reference blood pressure for calibration” in line 2. Claim 12 later recites “during a measurement of the reference blood pressure” in lines 6-7. It is unclear whether these two limitations are referring to the same measurement or two different measurements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-16, and 18-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites:
a memory configured to store an initial value of a first feature extracted from a reference bio-signal at a calibration time and an initial value of a second feature extracted from the reference bio-signal at the calibration time…
extract the first feature and the second feature from the bio-signal at an extraction time after the calibration time, 
estimate changes in the first feature and the second feature which have occurred during a time period from the calibration time to the extraction time, and 
estimate a blood pressure based on the changes in the first feature and the second feature…
calculate a first difference between the initial value of the first feature at the calibration time stored in the memory and a changed value of the first feature at the extraction time, 
calculate a second difference between the initial value of the second feature at the calibration time stored in the memory and a changed value of the second feature at the extraction time, 
calculate a product of the first difference and the second difference, and 
estimate the blood pressure based on a weighted sum of the first difference, the second difference, and the product of the first difference and the second difference.


Independent Claim 13 recites:
reading an initial value of a first feature extracted from a reference bio-signal at a calibration time and an initial value of a second feature extracted from the reference bio-signal at the calibration time from a memory;
acquiring a bio-signal of an object;
extracting the first feature and the second feature from the bio-signal at an extraction time after the calibration time; 
estimating changes in the first feature and the second feature which have occurred during a time period from the calibration time to the extraction time; and 
estimating a blood pressure based on the changes in the first feature and the second feature, 5
 
wherein the estimating the changes comprises calculating a first difference between the initial value of the first feature at the calibration time and a changed value of the first feature at the extraction time, 
calculating a second difference between the initial value of the second feature at the calibration time and a changed value of the second feature at the extraction time, and 
calculating a product of the first difference and the second difference, and 
wherein the estimating the blood pressure comprises estimating the blood pressure based on a weighted sum of the first difference, the second difference, and the product of the first difference and the second difference.
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  
“A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018).
The claimed steps of extracting, estimating, and calculating recite a mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations).  
The step of “extracting the first feature and the second feature” in independent Claim 1 is completed by the mathematical analysis of characteristic points on the pulse wave signal, which are further explained in paragraphs [0078-0087] and Figure 4 of the specification. The step of “estimating changes in the first feature and the second feature” and “estimating a blood pressure based on the changes in the first feature and the second feature” in independent Claim 1 is based on mathematical relationships that quantify bio-signal data. Referring to paragraphs [0096-0097], [0100], [0103] of the specification, Equations 2-5 are utilized for feature changes and blood pressure estimation. The steps of “calculating a first difference…calculating a second difference…calculating a product of the first difference and the second difference” in independent Claim 1 are based on mathematical relationships that require subtraction and multiplication of bio-signal data. Referring to paragraph [0071] of the specification, Equation 1 is utilized to compute mean arterial pressure by multiplying the two features.
The claimed steps of extracting, estimating, and calculating can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
“[T]he ‘mental processes’ abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” MPEP 2106.04(a)(2) III. The pending claims merely recite steps for blood pressure estimation that include observations, evaluations, and judgments.
Examples of ineligible claims that recite mental processes include:
a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
a claim to collecting and comparing known information, which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in Claims 1-4, 6-16, and 18-22 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for extracting, estimating, and calculating merely invoke a computer as a tool.
The data-gathering step (reading, acquiring) does not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for extracting, estimating, and calculating.
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to estimate blood pressure. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.”  MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III.  The pending claims utilize a computer for extracting, estimating, and calculating. The claims do not apply the obtained prediction to a particular machine. Rather, the data is merely output in a post-solution step.
The additional elements are identified as follows: processor, medium, memory, and sensor.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant’s specification (e.g. paragraphs [0067-0070] and [0126-0128]) which discloses that the processor(s) comprise generic computer components that are configured to perform the generic computer functions (e.g. extracting, estimating, and calculating) that are well-understood, routine, and conventional activities previously known to the pertinent industry.
Applicant’s Background in the specification; and 
The non-patent literature of record in the application.
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional generic computer components as those claimed. See option III. A. 2. in the Berkheimer memorandum.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the units associated with the steps do not add meaningful limitation to the abstract idea. A computer, processor, memory, or equivalent hardware is merely used as a tool for executing the abstract idea(s). The process claimed does not reflect an improvement in the functioning of the computer. 
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                         /ALEX M VALVIS/ Supervisory Patent Examiner, Art Unit 3791